Exhibit 2.15 STOCK PURCHASE AGREEMENT by and among CWIBENEFITS, INC., PATRIOT RISK SERVICES, INC., and The Sellers Named on the Signature Pages Hereto. Dated as of July 9, 2015 ARTICLE I PURCHASE AND SALE OF THE SHARES 1 Section 1.1 Purchase and Sale 1 Section 1.2 Purchase Price 1 Section 1.3 Closing 1 ARTICLE II CONSIDERATION AND MANNER OF PAYMENT 1 Section 2.1 Payments at Closing 1 Section 2.2 Earn-Out 2 Section 2.3 Procedures for Determination of Earn-Out Payment 2 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY 3 Section 3.1 Organization and Qualification 3 Section 3.2 Authorization; Enforceability 3 Section 3.3 Organizational Documents 4 Section 3.4 Capitalization 4 Section 3.5 Options 4 Section 3.6 No Violation 4 Section 3.7 Consents 5 Section 3.8 Financial Statements 5 Section 3.9 Absence of Undisclosed Liabilities 6 Section 3.10 Absence of Certain Changes; Cash on Hand 6 Section 3.11 Taxes 6 Section 3.12 Material Contracts 6 Section 3.13 Real Property 7 Section 3.14 Personal Property 7 Section 3.15 Intellectual Property and Information Technology 7 Section 3.16 Insurance Policies 7 Section 3.17 Litigation 8 Section 3.18 Compliance with Applicable Laws 8 Section 3.19 Regulatory Compliance 8 Section 3.20 Compliance with Environmental, Health and Safety Requirements 8 Section 3.21 Employee Benefit Plans 8 Section 3.22 Labor; Employment 9 Section 3.23 Books and Records 10 Section 3.24 Brokers 10 Section 3.25 Banks 10 Section 3.26 Customers 10 Section 3.27 Full Disclosure 10 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLERS 10 Section 4.1 Authorization; Enforceability 10 Section 4.2 Title to Shares 11 Section 4.3 No Consents 11 Section 4.4 Litigation 11 Section 4.5 No Violation 11 Section 4.6 Foreign Person 11 Section 4.7 Brokers 11 i ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER 11 Section 5.1 Organization and Qualification 11 Section 5.2 Authorization; Enforceability 12 Section 5.3 No Consents 12 Section 5.4 Litigation 12 Section 5.5 No Violation 12 Section 5.6 Brokers 12 ARTICLE VI CLOSING 12 Section 6.1 Time and Place 12 Section 6.2 Deliveries by the Company and the Sellers 12 Section 6.3 Deliveries by the Buyer 13 ARTICLE VII POST CLOSING COVENANTS 14 Section 7.1 Tax Covenants 14 Section 7.2 Access to Books and Records 15 Section 7.3 Non-Competition; Non-Solicitation; Confidentiality 16 Section 7.4 Preservation of Records 18 Section 7.5 Use of Name 18 Section 7.6 Post-Closing Matters 18 Section 7.7 Contribution at Time of Earn-Out Payment 18 Section 7.8 General 18 ARTICLE VIII INDEMNIFICATION 19 Section 8.1 Survival of the Company’s and the Sellers’ Representations, Warranties and Covenants; Time Limits on Indemnification Obligations 19 Section 8.2 Survival of the Buyer’s Representations, Warranties and Covenants; Time Limits on Indemnification Obligations 19 Section 8.3 Indemnification by the Sellers 19 Section 8.4 Indemnification by Buyer 19 Section 8.5 Certain Limitations 20 Section 8.6 Indemnification Procedure for Third Party Claims 20 Section 8.7 Treatment of Indemnification 21 Section 8.8 Impact of Insurance on Indemnification 21 Section 8.9 Right of Set-off 22 Section 8.10 No Right of Contribution 22 ARTICLE IX DEFINITIONS 22 ARTICLE X MISCELLANEOUS 28 Section 10.1 Notices, Consents, etc 28 Section 10.2 Severability 28 Section 10.3 Successors; Assignment 28 Section 10.4 Counterparts; Facsimile Signatures 29 Section 10.5 Expenses 29 Section 10.6 Governing Law 29 ii Section 10.7 Table of Contents and Headings 29 Section 10.8 Entire Agreement 29 Section 10.9 Third Parties 29 Section 10.10 Disclosure Generally 29 Section 10.11 Interpretive Matters 29 Section 10.12 Construction 30 Section 10.13 Submission to Jurisdiction 30 Section 10.14 Waiver of Jury Trial 30 Section 10.15 Press Releases and Communications 31 Section 10.16 Sellers’ Release 31 SCHEDULES: Schedule 2.1 - Payments at Closing Schedule 2.2 - Existing Accounts Schedule 3.1 - Organization and Qualification Schedule 3.3 - Directors and Officers Schedule 3.4 - Capitalization Schedule 3.5 - Options Schedule 3.7(a) - Third Party Consents Schedule 3.7(b) - Governmental Consents Schedule 3.8(a) - Annual Financial Statements Schedule 3.8(b) - Interim Financial Statements Schedule 3.8(c) - Opening Balance Sheet Schedule 3.9 - Absence of Undisclosed Liabilities Schedule 3.12 - Material Contracts Schedule 3.13 - Real Property Schedule 3.14 - Personal Property Schedule 3.15 - Intellectual Property Schedule 3.17 - Litigation Schedule 3.19 - Licenses and Permits Schedule 3.21 - Employee Benefit Plans Schedule 3.22 - Employees Schedule 3.25 - Bank Accounts Schedule 3.26 - Customers Schedule 7.6 - Post-Closing Matters iii STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of July 9, 2015, by and among CWIBENEFITS, INC., a Delaware corporation (the “Company”), the shareholders of the Company named on the signature page hereto (collectively, the “Sellers”), and PATRIOT RISK SERVICES, INC., a Delaware corporation (the “Buyer”). Each of the parties named above may be referred to herein as a “Party” and collectively as the “Parties.” Capitalized terms used, but not otherwise defined, herein shall have the meanings set forth in Article IX below.
